
	
		II
		Calendar No. 186
		111th CONGRESS
		1st Session
		S. 1340
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Leahy (for himself,
			 Mr. Crapo, Ms.
			 Klobuchar, Mr. Merkley,
			 Mr. Grassley, Mrs. Hagan, Mr.
			 Casey, Mr. Kohl,
			 Mr. Kyl, Mr.
			 Webb, Mr. Schumer,
			 Mrs. Feinstein, Mr. Franken, Mr.
			 Coburn, Mr. Sessions, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 22, 2009
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To establish a minimum funding level for programs under
		  the Victims of Crime Act of 1984 for fiscal years 2010 to 2014 that ensures a
		  reasonable growth in victim programs without jeopardizing the long-term
		  sustainability of the Crime Victims Fund.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crime Victims Fund Preservation
			 Act of 2009.
		2.Crime victims
			 fundSection 1402(c) of the
			 Victims of Crime Act of 1984 (42 U.S.C. 10601(c)) is amended—
			(1)by inserting
			 (1) after (c); and
			(2)by adding at the
			 end the following:
				
					(2)The amount made available from the
				Fund for the purposes of paragraphs (2), (3), and (4) of subsection (d) shall
				be not less than—
						(A)$705,000,000 for fiscal year
				2010;
						(B)$867,150,000 for fiscal year
				2011;
						(C)$1,066,594,500 for fiscal year
				2012;
						(D)$1,311,911,235 for fiscal year 2013;
				and
						(E)$1,613,650,819 for fiscal year
				2014.
						.
			
	
		October 22, 2009
		Reported without amendment
	
